DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
There is no claim for priority regarding the instant application, therefore examination is considered herein based on the Filing Date of January 31st, 2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (US Patent Application Publication 2019/0137985 A1) in view of Vantaa (FI Patent Application Publication 20185733 A1).
Regarding Claim 1, Cella teaches:
A method for automated maintenance of plant assets, the method comprising (See Cella ¶ [0348] - describes a system for real-time monitoring and predictive maintenance of machines and various other components within an industrial environment and [0366] - describes system of self-organizing [automatic] data regarding assets in an industrial environment): 
configuring a server as a translator between a data source and a client (See Cella ¶ [0471] - describes client devices accessing data through servers/ cloud networks, [0935] - describes servers collecting machine sensor data [data source] and [1873] - describes a proxy server node translating data communication to a client node); 
detecting, by the data source, at least one diagnostic parameter transmitted from a field device … (See Cella ¶ [0926-0927] - describes the system using sensor data for diagnostic purposes by transmitting said sensor data to a remote server and [0935] - describes detection of sensor data from machines that are being monitored [data source]);
outputting, by the server, a parameter value of the at least one diagnostic parameter to the client in real time (See Cella ¶ [0285] - describes the system using real-time analysis, [0390] - describes the system using cloud-based data collection to output at least diagnostic information regarding various machines in an industrial environment and [1873] - describes a proxy server node translating data communication to a client node); 
identifying, by the client, one or more active error messages from the parameter value of the at least one diagnostic parameter (See Cella ¶ [0380] - describes the system using a haptic interface to relay messages to users when a certain machine needs attention without diverting the attention of the user away from their current task at hand); and 
automatically generating a maintenance trouble ticket based on the one or more active error messages (See Cella ¶ [1296] - describes the system using the data collected to automatically create a trouble ticket in a repair system).
While Cella teaches is system for monitoring and maintaining industrial equipment and other plant assets, Cella does not explicitly teach: via Highway Addressable Remote Transducer (HART) protocol.  This is taught by Vantaa (See page 7 lines 6-34 - describes a valve diagnostic system comprising field devices that are connected to a control system via the HART protocol, which is a known industrial standard).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate data collecting protocols for collecting data from field devices in a system that monitors industrial environments comprising many field devices, thereby further enhancing the accuracy and efficiency of said system.
Regarding Claim 2, modified Cella teaches:
The method of claim 1, wherein configuring a server as a translator between a data source and a client comprises configuring the server as an Open Platform Communications (OPC) server (As there is no special definition of Open Platform Communications (OPC) server in the specification of the instant application, see Cella ¶ [0247] - describes the system using open formats of data storage and communication).
Regarding Claim 3, modified Cella teaches:
The method of claim 2, wherein configuring a server as a translator between a data source and a client comprises providing an asset management system as the data source (See Cella ¶ [0327-0328] - describes the system using National Instrument’s Technical Data Management Solution (TDMS) as a source of data).
Regarding Claim 4, modified Cella teaches:
The method of claim 3, wherein configuring a server as a translator between a data source and a client comprises providing a distributed control system as the client (See Cella ¶ [0391] - describes the system using a distributed ledger to govern the use and storage of collected data).
Regarding Claim 6, modified Cella teaches:
The method of claim 1, wherein configuring a server as a translator between a data source and a client comprises retrieving a list of error messages associated with the least one diagnostic parameter from the data source and assigning an error value to each of the error messages in the list of error messages (See Cella ¶ [1200-1202] - describes the system listing monitored components and conditions within an industrial machine, wherein an acceptable range of machine operation values are shown and an out of range occurrence triggers data collection by the system).
Regarding Claim 7, modified Cella teaches:
The method of claim 6, wherein identifying, by the client, one or more active error messages from the parameter value of the at least one diagnostic parameter comprises decoding the parameter value of the at least one diagnostic parameter (See Cella ¶ [2361] - describes the system encoding and decoding data communications over a network, wherein said data comprises parameters relating to sensor data [from industrial machines]).
Regarding Claim 8, modified Cella teaches:
The method of claim 7, further comprising generating, by the client, a plurality of maintenance trouble ticket parameters based on the one or more active error messages and instrument data transmitted by the field device (See Cella ¶ [1200-1202] - describes the system listing monitored components and conditions within an industrial machine, wherein an acceptable range of machine operation values are shown and an out of range occurrence triggers data collection by the system and [1296] - describes the system using the data collected by a field rover/ drone/ remote human operator to automatically create a trouble ticket in a repair system).
Regarding Claim 9, modified Cella teaches:
The method of claim 8, further comprising receiving, by the client, the instrument data transmitted by the field device (See Cella ¶ [1296] - describes the system using the data collected by a field rover/ drone/ remote human operator to automatically create a trouble ticket in a repair system).
Regarding Claim 10, modified Cella teaches:
The method of claim 8, wherein automatically generating a maintenance trouble ticket based on the one or more active error messages comprises populating the maintenance trouble ticket with a content of the plurality of maintenance trouble ticket parameters (See Cella ¶ [1252-1254] - describes the system using a display with a heat map overlaid on a map of an industrial environment to highlight certain areas/ parts/ machines that require maintenance, wherein said maintenance is part of a preventive maintenance plan or may be part-specific, thereby populating said display with maintenance parameters and [1296] - describes the system using the data collected by a field rover/ drone/ remote human operator to automatically create a trouble ticket in a repair system).
Regarding Claim 11, modified Cella teaches:
The method of claim 10, wherein automatically generating a maintenance trouble ticket based on the one or more active error messages comprises generating the maintenance trouble ticket in an enterprise resource planning (ERP) system (See Cella ¶ [1149] - describes the system planning for long term enterprise optimization and [1296] - describes the system using the data collected by a field rover/ drone/ remote human operator to automatically create a trouble ticket in a repair system, wherein said trouble ticket also triggers the system updating an accounting system based on lost production from a failed machine).
Regarding Claim 12, modified Cella teaches:
The method of claim 11, wherein automatically generating a maintenance trouble ticket based on the one or more active error messages comprises logging the maintenance trouble ticket parameters in a data historian, and wherein populating the maintenance trouble ticket with a content of the plurality of maintenance trouble ticket parameters is by the data historian (See Cella ¶ [0334] - describes the system storing sensor data in multiple historical collection ensembles, [1252-1257] - describes the system using a display with a heat map overlaid on a map of an industrial environment to highlight certain areas/ parts/ machines that require maintenance, wherein said maintenance is part of a preventive maintenance plan or may be part-specific, thereby populating said display with maintenance parameters.  The heat map is also described as using failure rate comparisons from other parts elsewhere in the environment, an average failure rate or an industry average failure rate, all of which are historic measures of failure/ maintenance requirement and [1296] - describes the system using the data collected by a field rover/ drone/ remote human operator to automatically create a trouble ticket in a repair system).
Regarding Claim 13, modified Cella teaches:
The method of claim 12, wherein generating the maintenance trouble ticket in an ERP system comprises generating the maintenance trouble ticket in the ERP system by the data historian (See Cella as noted in claims 11 and 12 above).
Regarding Claim 14, modified Cella teaches:
The method of claim 13, wherein generating the maintenance trouble ticket in the ERP system by the data historian comprises establishing a secured communication between a first network communicatively coupled to the data historian and a second network communicatively coupled to the ERP system  (See Cella ¶ [0237] - describes two distinct networks with a secure connection and [0370-0373] - describes the system using a distributed ledger similar to Blockchain to operate secure data marketplace to exchange data collected from networked machine sensors with data consumers, thereby showing another type of secure network connection between a local network and a second network).
Regarding Claim 15, modified Cella teaches:
The method of claim 1, wherein automatically generating a maintenance trouble ticket based on the one or more active error messages is triggered by the client (See Cella ¶ [1296] - describes the system using a machine learning client to automatically create a trouble ticket in a repair system when an error or machine failure is detected).


Regarding Claim 16, modified Cella teaches:
The method of claim 1, further comprising generating a health status report based on the one or more active error messages and at least one of displaying and printing the health status report (See Cella ¶ [0471] - describes the system providing analysis reports via email, text or other messaging platforms and [0633] - describes the system processing detected sensor values to identify equipment health).
Regarding Claim 17, Cella teaches:
A system for monitoring maintenance of plant assets, the system comprising: 
a computerized control system for a plant (See Cella ¶ [0348] - describes a system for real-time monitoring and predictive maintenance of machines and various other components within an industrial environment and [0366] - describes system of self-organizing [automatic] data regarding assets in an industrial environment); 
a computerized database system to receive at least one diagnostic parameter transmitted from at least one field device … (See Cella ¶ [0926-0927] - describes the system using sensor data for diagnostic purposes by transmitting said sensor data to a remote server and [0935] - describes detection of sensor data from machines that are being monitored [data source]); and 
a server configured as a translator between the computerized database system and the computerized control system (See Cella ¶ [0471] - describes client devices accessing data through servers/ cloud networks, [0935] - describes servers collecting machine sensor data [data source] and [1873] - describes a proxy server node translating data communication to a client node), the server being configured to output a parameter value of the at least one diagnostic parameter to the computerized control system in real time (See Cella ¶ [0285] - describes the system using real-time analysis, [0390] - describes the system using cloud-based data collection to output at least diagnostic information regarding various machines in an industrial environment and [1873] - describes a proxy server node translating data communication to a client node); 
wherein the computerized control system comprises instructions that when executed by a processor causes the computerized control system to (See Cella ¶ [0995] - describes the system using instructions stored on computer readable medium to execute the functions of said system): 
identify one or more active error messages from the parameter value of the at least one diagnostic parameter (See Cella ¶ [0380] - describes the system using a haptic interface to relay messages to users when a certain machine needs attention without diverting the attention of the user away from their current task at hand); and 
generate a plurality of maintenance trouble ticket parameters based on the one or more active error messages (See Cella ¶ [1296] - describes the system using the data collected to automatically create a trouble ticket in a repair system).
While Cella teaches is system for monitoring and maintaining industrial equipment and other plant assets, Cella does not explicitly teach: via Highway Addressable Remote Transducer (HART) protocol.  This is taught by Vantaa (See page 7 lines 6-34 - describes a valve diagnostic system comprising field devices that are connected to a control system via the HART protocol, which is a known industrial standard).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate data collecting protocols for collecting data from field devices in a system that monitors industrial environments comprising many field devices, thereby further enhancing the accuracy and efficiency of said system.
Regarding Claim 18, modified Cella teaches:
The system of claim 17, wherein the computerized database system is an asset management system (See Cella ¶ [0327-0328] - describes the system using National Instrument’s Technical Data Management Solution (TDMS) as a source of data), and wherein the computerized control system is a distributed control system (See Cella ¶ [0391] - describes the system using a distributed ledger to govern the use and storage of collected data).
Regarding Claim 20, Cella teaches:
A non-transitory computer readable medium having recorded thereon instructions that when executed by a processor associated with a client causes the client to (See Cella ¶ [0995] - describes the system using instructions stored on computer readable medium to execute the functions of said system):
communicate with a server that is configured as a translator between the client and a data source (See Cella ¶ [0471] - describes client devices accessing data through servers/ cloud networks, [0935] - describes servers collecting machine sensor data [data source] and [1873] - describes a proxy server node translating data communication to a client node);16PATENT APPLICATION ATTORNEY DOCKET NO. 18733-080001 
receive in real time a parameter value of at least one diagnostic parameter associated with a field device from the data source via the server… (See Cella ¶ [0285] - describes the system using real-time analysis, [0390] - describes the system using cloud-based data collection to output at least diagnostic information regarding various machines in an industrial environment and [1873] - describes a proxy server node translating data communication to a client node); 
identify one or more active error messages from the parameter value of the at least one diagnostic parameter (See Cella ¶ [0380] - describes the system using a haptic interface to relay messages to users when a certain machine needs attention without diverting the attention of the user away from their current task at hand); and 
trigger automatic generation of a maintenance trouble ticket based on the one or more active error messages (See Cella ¶ [1296] - describes the system using the data collected to automatically create a trouble ticket in a repair system).
While Cella teaches is system for monitoring and maintaining industrial equipment and other plant assets, Cella does not explicitly teach: and transmitted via Highway Addressable Remote Transducer (HART) protocol.  This is taught by Vantaa (See page 7 lines 6-34 - describes a valve diagnostic system comprising field devices that are connected to a control system via the HART protocol, which is a known industrial standard).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate data collecting protocols for collecting data from field devices in a system that monitors industrial environments comprising many field devices, thereby further enhancing the accuracy and efficiency of said system.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
 In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-4, 15-18 and 20, the rejection under 35 U.S.C. § 102 is withdrawn.  The amendments made to the claims no longer hold the claim limitations of the instant application as anticipated by Cella. 
However, as described above, these claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Vantaa in the invention of Cella, as a whole.

In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims remain as not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Vantaa in the invention of Cella, as a whole.
Contrary to the applicant’s assertion that the combination of Cella and Vantaa would not be obvious to a person of ordinary skill in the art, said combination of Cella and Vantaa is in fact obvious because both prior art references teach systems for monitoring operation and automating maintenance of industrial equipment for at least liquid material supply lines used in the oil and gas industry through server based systems.  While Cella does not explicitly note use of the HART protocol, Cella teaches wired or wireless data transmission at ¶ [0446], protocol selections including addressing information at ¶ [1543], remote automation at ¶ [0415] and transducers along with 4-20 mA loop sensors at ¶ [0442].  As the applicant’s own arguments show that the HART protocol is widely used in industrial applications, it would be obvious to a person of ordinary skill in the art to combine the explicit teaching of using the HART protocol in an oil and gas industry application as shown in Vantaa with the data collection and sharing system of Cella that uses transducers performing the same type of data collection method as the HART protocol (4-20 mA loop) also operating in the oil and gas industry.  Moreover, the combination of Cella and Vantaa teach the disclosure of the claims of the instant application as they are currently limited.
The applicant is reminded that citation of Cella and Vantaa needs to be considered as a whole, not just the sections cited by the examiner.



Conclusion    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687